Citation Nr: 0210096	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-03 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, as secondary to a service-connected anxiety 
reaction with somatic complaints.

[The issue of entitlement to service connection for a 
gastrointestinal (GI) disorder, as secondary to a service-
connected anxiety reaction with somatic complaints will be 
addressed in a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1949 to June 1959 and from October 1959 to July 1969.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In October 2000, the Board remanded the case for 
further development.  

Direct service connection for coronary artery disease on a 
direct basis was denied by the RO in June 1992.  The veteran 
did not timely appeal this decision.  This appeal is limited 
to the new claim of service connection for cardiovascular 
disability as secondary to a service connected anxiety 
disorder.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a gastrointestinal 
(GI) disorder, as secondary to a service-connected anxiety 
reaction with somatic complaints.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

The veteran's cardiovascular disorders are not shown to have 
been caused or aggravated by his service-connected anxiety 
reaction.


CONCLUSION OF LAW

Secondary service connection for a cardiovascular disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.310(a) (2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his cardiovascular disorders are 
due to his service-connected anxiety reaction.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The VCAA eliminated the concept of a well-grounded 
claim, and redefined the obligations of VA with respect to 
notice and the duty to assist.  Regulations implementing the 
VCAA have now been published.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and implementing 
regulations apply in the instant case..  See VAOPGCPREC 11-
2000.  However, the Board finds that here all pertinent 
mandates of the VCAA and implementing regulations are met.  

The veteran was notified via rating decision in December 
1998, statement of the case in March 1999, and supplemental 
statements of the case in May and November 2001 why his claim 
was denied.  In October 2000, the Board remanded the case for 
additional development of the evidence.  The RO has obtained 
the veteran's service treatment records, postservice medical 
records, and afforded him two VA examinations.  He has not 
identified any pertinent medical records which remain 
outstanding.  No further assistance to the veteran in the 
development of evidence is required.  He has been advised 
what is needed to substantiate his claim; what evidence has 
been obtained; and why his claim was denied.  Notice 
requirements are met. 

Where there has been substantial compliance with the VCAA and 
the implementing regulation, a remand would serve no useful 
purpose. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




Factual Background

The veteran's service medical records show that in November 
1966 paroxysmal atrial tachycardia, supraventricular 
tachycardia, and normal electrocardiogram were diagnosed.  In 
January 1969 he complained of constant chest pain and 
shortness of breath.  In June 1969, functional chest pain and 
functional heart murmur were diagnosed.  

On VA examination in October 1969, shortly after the 
veteran's service separation, functional systolic murmur in 
the mitral area was diagnosed.  

In December 1969, the RO granted service connection for 
"anxiety reaction with somatic complaints referable to G.I. 
cardiac."  

A January 1992 VA progress note shows that chest pain was 
diagnosed.  A May 1992 VA discharge summary shows that 
coronary artery disease was diagnosed.  An October 1992 VA 
Medical Center treatment record shows that the veteran 
complained of chest pain and shortness of breath; ECG 
[electrocardiogram] findings were reported to be clinically 
negative.

An October 1993 VA discharge summary includes a diagnosis of 
arteriosclerotic heart disease.  A November 1995 VA medical 
record shows a diagnosis of angina with history of coronary 
artery disease - myocardial infarction ruled out.

An April 1997 VA medical record shows a diagnosis of valvular 
heart disease.  In May 1997 the veteran underwent coronary 
artery bypass graft surgery.  A September 1997 VA progress 
note includes a diagnosis of coronary artery disease.  
-connected nervous condition.  

On VA examination in October 1998 it was stated that the 
veteran's cardiac problems going back for many years may have 
some relationship with anxiety.  Diagnosed cardiovascular 
disorders included generalized arteriosclerosis with coronary 
artery insufficiency and status post coronary artery bypass, 
three vessels and aortic valve insufficiency with valve 
replacement in 1997.

A VA discharge summary shows that coronary artery disease was 
diagnosed in March 2000.

On VA examination in February 2001, the examiner opined that 
the veteran's cardiovascular problems, diagnosed as 
arteriosclerotic heart disease with myocardial infarction and 
angina pectoris and coronary artery bypass grafting and 
aortic stenosis treated with valve replacement, were "not 
related to stress but to diabetes mellitus and to smoking two 
packs of cigarettes a day for four years."  The examiner 
affirmed that the veteran's medical record, including his 
military record, had been reviewed in association with the 
examination.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Regulations further provide that service 
connection shall be granted for any disability which is 
proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Analysis

As was previously noted, direct service connection for 
cardiovascular disease was denied by a previous rating 
decision which the veteran did not appeal; this appeal is 
limited to the new claim of secondary service connection for 
cardiovascular disability.  To establish entitlement to this 
benefit, thew veteran must show that a service connected 
disability (here anxiety neurosis) either caused or 
aggravated the cardiovascular disability for which secondary 
service connection is claimed, i.e., he must show a nexus 
between the service connected anxiety and the current 
cardiovascular disabilities.  

The competent evidence of record on the matter of a nexus 
between the service connected anxiety and his current 
cardiovascular disorders consists, essentially, of two VA 
examination reports.  In October 1998, a VA examiner opined 
that the veteran's cardiac problems may have some 
relationship with anxiety.  This opinion was in speculative 
terms, did not reflect that the file was reviewed, and did 
not include an explanation of the rationale.  Consequently, 
the Board remanded the case for further development.  On VA 
examination in February 2001, the examiner indicated the file 
was reviewed, and expressed the opinion that the veteran's 
cardiac disability was unrelated to his service connected 
anxiety.  The rationale given was that the cardiovascular 
disability was due to diabetes (which is not service 
connected) and smoking.  This is the only definite competent 
opinion/evidence on the matter of a nexus between current 
cardiovascular disability and the service connected 
disability.  Consequently the preponderance of the evidence 
is against the veteran's claim. 

The veteran asserts that his current cardiovascular disorders 
are secondary to his service-connected anxiety disorder.  
However, his statements in that regard are not competent 
evidence.  Medical causation involves questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge/expertise.  Because he is a 
layperson and does not have medical training, the veteran is 
not competent to establish by his own opinion that his 
currently diagnosed heart problems are secondary to his 
anxiety disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.


ORDER

Secondary service connection for a cardiovascular disorder is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

